
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3311
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the United States courthouse
		  located at 2601 2nd Avenue North, Billings, Montana, as the James F.
		  Battin United States Courthouse.
	
	
		1.James F. Battin United States
			 Courthouse
			(a)In General
				(1)DesignationThe United States courthouse located at
			 2601 2nd Avenue North, Billings, Montana, shall be known and designated as the
			 James F. Battin United States Courthouse.
				(2)Technical amendmentThe James F. Battin United States
			 Courthouse located at 315 North 26th Street, Billings, Montana, shall
			 no longer be known and designated as the James F. Battin United States
			 Courthouse.
				(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a)(1) shall be deemed to be a reference
			 to the James F. Battin United States Courthouse.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
